Case 1:21-mj-00057-RAL Document 18 Filed 06/03/21 Page 1of1

Pamela King

408 Knollwood Drive
Valencia, PA 16059
croskeyking@yahoo.com

 

June 1, 2021 JUN 03 2n2f

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVAN

A
Judge Richard Lanzillo

U.S. Courthouse

Western District of Pennsylvania
17 South Park Row

Erie, PA 16501

Re; Pauline Bauer, PA Case #21-57, Docket #21-MJ-00057-RAL2
Dear Judge Lanzillo,

My name is Pamela King, currently living in Valencia, PA, | am writing on behalf of my Sister, Pauline Bauer, and
asking the court to grant leniency in the decision of her case.

 

Pauline is the hardest working woman | know who always puts others before herself. She has successfully operated
her restaurant business for over 15 years and works 13-14 hour days right alongside of her employees. She has
employed many young adults throughout the community and has mentored them through to graduation making
sure that they are accountable for their responsibilities. She has helped with homework at times, provided volunteer
opportunities, catered school events and has even provided financial assistance and basic essentials to those in need
in order to advance them. She has volunteered her time and services to many events throughout the community
and is always willing to help others in need when asked and sometimes when not even asked. | know this as being
fact because | have personally helped in many of these events and have witnessed her generosity.

Because of her being a restaurant owner, she has had first-hand experience in dealing with the pressures and
unlawful restrictions put into place by our governor's extreme outreach throughout the 2020/2021 pandemic. She
became more involved in learning of her constitutional rights as a business owner throughout this ordeal and her
involvement with peaceful assemblies led up to the January 6, 2021 rally in Washington, DC. She is a firm believer
in The Constitution of the United States and The Bill of Rights and is a very vocal woman who expresses her beliefs.

!
Her participation at the January 6, 2021 rally in Washington DC was strictly to support her constitutional rights and
| believe that the events that tock place were provoked by other agitators in that crowd. | do not agree that she

should be persecuted and slandered and | feel that the charges against her are unwarranted.

| thank you in advance for your time and consideration to my plea.

nl boy

Pamela King

 
